Citation Nr: 0027661	
Decision Date: 10/19/00    Archive Date: 10/26/00

DOCKET NO.  98-12 032	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUE

Entitlement to service connection for porphyria cutanea 
tarda, secondary to inservice exposure to herbicide agents, 
including Agent Orange.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

W. Yates, Counsel


INTRODUCTION

The appellant served on active duty from May 1966 to January 
1968.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a January 1998 rating decision of the 
Department of Veteran Affairs (VA) Regional Office (RO) in 
St. Petersburg, Florida.  That rating decision denied the 
appellant's claim for service connection for porphyria 
cutanea tarda, secondary to inservice exposure to herbicide 
agents, including Agent Orange.  


FINDINGS OF FACT

1.  The RO has obtained all relevant evidence necessary for 
an equitable disposition of the veteran's appeal.

2.  The veteran had active military service in the Republic 
of Vietnam during the Vietnam era.

3.  There is no competent medical evidence of porphyria 
cutanea tarda having been incurred during service or within 
the first year after the veteran left the Republic of 
Vietnam. 

4.  The veteran currently has a diagnosis of porphyria 
cutanea tarda.

5.  The earliest medical report noting a diagnosis of 
porphyria cutanea tarda is dated in 1997, 29 years after the 
veteran's discharge from active duty service.

6.  There is no medical opinion, or other competent evidence, 
linking the veteran's porphyria cutanea tarda to his active 
duty military service or any inservice exposure to herbicide 
agents, including Agent Orange.

7.  The veteran has not presented a plausible claim for 
service connection for porphyria cutanea tarda.


CONCLUSION OF LAW

The claim for service connection for porphyria cutanea tarda, 
secondary to inservice exposure to herbicide agents, 
including Agent Orange, is not well grounded, and therefore, 
there is no statutory duty to assist the appellant in 
developing facts pertinent to this claim.  38 U.S.C.A. 
§ 5107(a) (West 1991).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Preliminary Matters

Service connection may be granted for a disability resulting 
from disease or injury incurred in or aggravated by active 
military service. 38 U.S.C.A. §§ 101(16), 1110, 1131 (West 
1991); 38 C.F.R. §§ 3.303, 3.304, 3.306 (1999).

Direct service connection may be established for a disability 
resulting from diseases or injuries which are clearly present 
in service or for a disease diagnosed after discharge from 
service, when all the evidence, including that pertinent to 
service, establishes that the disease was incurred in 
service. 38 C.F.R. §§ 3.303, 3.304 (1999); Mercado-Martinez 
v. West, 11 Vet. App. 415, 419 (1999);Cuevas v. Principi, 3 
Vet. App. 542, 548 (1992); Rabideau v. Derwinski, 2 Vet. App. 
141, 143 (1992).  Establishing direct service connection for 
a disability, which has not been clearly shown in service, 
requires the existence of a current disability and a 
relationship or connection between that disability and a 
disease contracted or an injury sustained during service.  38 
U.S.C.A. § 1131 (West 1991); 38 C.F.R. 
§ 3.303(d) (1999); Cuevas, 3 Vet. App. at 548; Rabideau, 2 
Vet. App. at 143.


A. Claims Based Upon Exposure to 
Herbicide Agents, Including Agent Orange

In the case of an Agent Orange related claim, when a veteran 
served in the Republic of Vietnam during the Vietnam era, 
competent medical evidence of the existence of a current 
presumptive disease within the presumptive period of time for 
service connection is sufficient to render the claim for 
service connection for the presumptive disease well grounded. 
Brock v. Brown, 10 Vet. App. 155, 162 (1997).  Put another 
way, "where 38 U.S.C. § 1116 and 38 C.F.R. §§ 3.307(d) and 
3.309(e) are satisfied, the requirements for evidence of both 
service incurrence and causal nexus are satisfied." Darby v. 
Brown, 10 Vet. App. 243, 246 (1997).

The Secretary of Veterans Affairs, under the authority 
granted by the Agent Orange Act of 1991, has determined that 
a presumption of service connection based on exposure to 
herbicides, such as Agent Orange, used in the Republic of 
Vietnam during the Vietnam era, is warranted for: chloracne, 
or other acneform disease consistent with chloracne; 
Hodgkin's disease; multiple myeloma; non-Hodgkin's lymphoma; 
acute and subacute peripheral neuropathy; porphyria cutanea 
tarda; prostate cancer; respiratory cancer (cancer of the 
lung, bronchus, larynx, or trachea); and soft-tissue sarcoma 
(other than osteosarcoma, chondrosarcoma, Kaposi's sarcoma, 
or mesothelioma). 38 C.F.R. § 3.309 (e) (1999).  To be 
entitled to this presumption, the diseases listed above must 
have become manifest to a degree of 10 percent or more at any 
time after service; except that chloracne, or other acneform 
disease consistent with chloracne, porphyria cutanea tarda, 
and acute and subacute peripheral neuropathy must have become 
manifest to a degree of 10 percent or more within a year 
after service, and respiratory cancers within 30 years, after 
the last date on which the veteran was exposed to Agent 
Orange during active service.   38 C.F.R. § 3.307(a)(6)(ii) 
(1999).

The Secretary of the Department of Veterans Affairs has also 
determined that a presumption of service connection based on 
exposure to herbicides used in the Republic of Vietnam during 
the Vietnam era is not warranted for any condition for which 
the Secretary has not specifically determined a presumption 
of service connection is warranted.  See Notices, 59 Fed. 
Reg. 341 (1994); 64 Fed. Reg. 59232-43 (1999).

B. Direct Causation

Notwithstanding the foregoing, the United States Court of 
Appeals for the Federal Circuit has determined that the 
Veterans' Dioxin and Radiation Exposure Compensation 
Standards (Radiation Compensation) Act, Pub. L. No. 98-542, § 
5, 98 Stat. 2724, 2727- 29 (1984), does not preclude a 
veteran from establishing service connection with proof of 
actual direct causation.  Combee v. Brown, 34 F.3d 1039 (Fed. 
Cir. 1994).  However, the United States Court of Appeals for 
Veterans Claims (hereinafter Court) has held that where the 
issue involves medical causation, competent medical evidence 
that shows that the claim is plausible or possible is 
required to set forth a well-grounded claim.  Caluza v. 
Brown, 7 Vet. App. 498 (1995); Grottveit v. Brown, 5 Vet. 
App. 91, 93 (1993).

II.  Factual Background

The RO has retrieved the veteran's service medical records 
and they appear to be complete.  A review of the veteran's 
report of separation, Form DD 214, revealed that he served on 
active duty in the United States Army from May 1966 to 
January 1968, including service in the Republic of Vietnam.  
The veteran's entrance examination, dated in February 1966, 
noted essentially normal finding throughout.  A review of the 
veteran's service medical records revealed no treatment for 
or diagnosis of porphyria cutanea tarda during service or 
within the first year after the veteran left the Republic of 
Vietnam.  The veteran's discharge examination, performed in 
December 1967, noted normal findings regarding the veteran's 
skin and extremities.

In August 1969, a VA general physical examination was 
conducted.  The report of this examination noted, in 
pertinent part, that the veteran's skin and extremities were 
normal.  

Post service medical records, dated from January 1991 through 
July 1997, were retrieved from the VA medical center in San 
Diego, California.  A review of these treatment reports 
revealed two hospital admissions for treatment of alcohol 
dependence.  A treatment report, dated in January 1991, noted 
that the veteran "has had no significant sobriety since his 
years in Vietnam."  Physical examination revealed, in part, a 
morbilliform rash on the surface of both forearms.  A 
subsequent treatment report, dated in May 1991, stated:

In terms of the patient's skin rash, a 
previous Dermatologic consultation and 
biopsy had revealed that the patient had 
a spongioform dermatitis, most likely 
consistent with a contact dermatitis.

A July 1996 treatment report noted an impression of tobacco 
abuse.  A treatment report, dated in March 1997, noted the 
veteran's complaints of four-day old lesions on his hands.  
The report concluded with a diagnosis of cellulitis.  A 
treatment report, dated in April 1997, noted the veteran's 
one-month history of a skin disorder effecting the dorsal 
area of his hands.  The report noted that the veteran was 
employed as a meat cutter.  An assessment of porphyria 
cutanea tarda was given.  A treatment report, dated in July 
1997, diagnosed the veteran with porphyria cutanea tarda, in 
remission.  Physical examination revealed numerous 
erythematous patches on the dorsum of both hands and similar 
lesions on the arms.  No open lesions were indicated.  

In March 1999, a hearing was conducted before the RO.  At the 
hearing, the veteran testified that he was first diagnosed 
with porphyria cutanea tarda in 1998.  He denied having 
knowledge of any symptoms for this condition shortly after 
his discharge from the service.   He testified that his only 
exposure to chemicals was during his active duty service in 
Vietnam.  He also noted that his own research on this topic 
revealed that his condition "only comes up in later years in 
life, late 40's, 50's." See Personal Hearing Transcript, p. 3 
(March 8, 1999).  

Following his hearing, the RO provided the veteran with an 
additional sixty days to provide additional medical evidence 
in support of his claim.  No further medical evidence was 
submitted.

III. Analysis

Review of the appellant's claim requires the Board to provide 
a written statement of the reasons or bases for its findings 
and conclusions on material issues of fact and law.  38 
U.S.C.A. § 7104(d)(1) (West 1991).  The statement must be 
adequate to enable a claimant to understand the precise basis 
for the Board's decision, as well as to facilitate review by 
the United States Court of Appeals for Veterans Claims 
(Court).  See Simon v. Derwinski, 2 Vet. App. 621, 622 
(1992); Masors v. Derwinski, 2 Vet. App. 181, 188 (1992).  To 
comply with this requirement, the Board must analyze the 
credibility and probative value of the evidence, account for 
evidence that it finds to be persuasive or unpersuasive, and 
provide reasons for rejecting any evidence favorable to the 
appellant.  See Caluza v. Brown, 7 Vet. App. 498, 506 (1995), 
aff'd per curiam, 78 F. 3d 604 (Fed. Cir. 1996) (table); 
Gabrielson v. Brown, 7 Vet. App. 36, 39-40 (1994).  
Furthermore, as the Court has pointed out, the Board may not 
base a decision on its own unsubstantiated medical 
conclusions but, rather, may reach a medical conclusion only 
on the basis of independent medical evidence in the record or 
adequate quotation from recognized medical treatises. See 
Colvin v. Derwinski, 1 Vet. App. 171, 175 (1991), overruled 
on other grounds by Hodge v. West, 155 F.3d 1356 (Fed. Cir. 
1998).

Moreover, the Board has the duty to assess the credibility 
and weight to be given to the evidence.  See Madden v. Gober, 
125 F.3d 1477 (Fed.Cir.1997) and cases cited therein.  Once 
the evidence is assembled, the Secretary is responsible for 
determining whether the preponderance of the evidence is 
against the claim.  See Gilbert v. Derwinski, 1 Vet. App. 49, 
55 (1990).  If so, the claim is denied; if the evidence is in 
support of the claim or is in equal balance, the claim is 
allowed.  See also Alemany v. Brown, 9 Vet. App. 518, 519 
(1996).


Well-Grounded Claim Determination

The threshold question that must be resolved with regard to a 
claim for service connection is whether the veteran has 
presented evidence that the claim is well grounded; that is, 
that the claim is plausible. 38 U.S.C.A. § 5107(a) (West 
1991); Tirpak v. Derwinski, 2 Vet. App. 609, 611 (1992).  A 
plausible claim is "one which is meritorious on its own or 
capable of substantiation."  Black v. Brown, 10 Vet. App. 
279 (1997).  The duty to assist under 38 U.S.C.A. § 5107(a) 
is triggered only after a well-grounded claim is submitted.  
See Anderson v. Brown, 9 Vet. App. 542, 546 (1996); Peters v. 
Brown, 6 Vet. App. 540, 546 (1994).

The three elements of a "well grounded" claim are: (1) 
evidence of a current disability as provided by a medical 
diagnosis; (2) evidence of incurrence or aggravation of a 
disease or injury in service as provided by either lay or 
medical evidence, as the situation dictates; and, (3) a 
nexus, or link, between the inservice disease or injury and 
the current disability as provided by competent medical 
evidence.  See Caluza v. Brown, 7 Vet. App. 498, 506 (1995), 
aff'd per curiam, 78 F.3d 604 (Fed. Cir. 1996); see also 
38 U.S.C.A. § 1110 (West 1991); 38 C.F.R. § 3.303 (1999).  
Alternatively, the third Caluza element can be satisfied 
under 38 C.F.R. § 3.303(b) (1998) by evidence of continuity 
of symptomatology and medical or, in certain circumstances, 
lay evidence of a nexus between the present disability and 
the symptomatology.  See Savage v. Gober, 10 Vet. App. 488, 
495 (1997).

The type of evidence required to make a claim well grounded 
depends upon the issue presented by the claim.  If the 
determinative issue turns on a question of medical causation 
or diagnosis, competent medical evidence is required to state 
a plausible claim.  Grottveit, 5 Vet. App. at 93 (citing 
Murphy, 1 Vet. App. at 81).  The appellant cannot meet his 
initial burden under 38 U.S.C.A. § 5107(a) simply by relying 
on his own opinion as to medical matters; lay persons are not 
competent to offer medical opinions.  Grottveit, 5 Vet. 
App. at 93 (citing Espiritu v. Derwinski, 2 Vet. App. 492 
(1992)).  Competency of evidence differs from weight and 
credibility.  The former is a legal concept determining 
whether testimony may be heard and considered by the trier of 
fact, while the latter is a factual determination going to 
the probative value of the evidence to be made after the 
evidence has been admitted.  Rucker v. Brown, 10 Vet. App. 
67, 74 (1997); Layno v. Brown, 6 Vet. App. 465, 469 (1994); 
see also Cartwright v. Derwinski, 2 Vet. App. 24, 25 (1991) 
("Although interest may affect the credibility of testimony, 
it does not affect competency to testify.").

Evidence submitted in support of a claim "must . . . be 
accepted as true for the purpose of determining whether the 
claim is well grounded . . . [except] when the evidentiary 
assertion is inherently incredible or when the fact asserted 
is beyond the competence of the person making the 
assertion."  King v. Brown, 5 Vet. App. 19, 21 (1993).  
Generally, the Board should consider only the evidence that 
is or may be favorable to the claim in deciding whether a 
claim is well grounded.  See Clyburn v. West, 12 Vet. App. 
296, 302 (1999), citing Arms v. West, 12 Vet. App. 188, 195 
(1999) (noting that generally "only the evidence in support 
of the claim is to be considered" in determining whether a 
claim is well grounded), overruled on other grounds by Kessel 
v. West, 13 Vet. App. 9, 19 (1999).

In this case, the veteran served in the Republic of Vietnam 
during the Vietnam era.  Therefore, if any of the diseases 
listed in 38 C.F.R. § 3.309(e) become manifest after 
separation from service, subject to the time limitations 
noted in 38 C.F.R. 
§ 3.307(a)(6)(ii), the veteran is presumed to have been 
exposed to an herbicide agent and the disease may be 
service-connected provided "that the rebuttable presumption 
provisions of § 3.307(d) were also satisfied."  38 C.F.R. 
§§ 3.307(a)(6)(i), (ii), (iii), (d), 3.309(e).

A. Porphyria Cutanea Tarda, Secondary to 
Exposure to Herbicide Agents, including 
Agent Orange.

Initially, the Board notes that the veteran's currently 
diagnosed porphyria cutanea tarda is not entitled to 
presumptive service connection.  First, pursuant to 
38 U.S.C. § 1116(a)(2)(C) and 38 C.F.R. § 3.307(a)(6)(ii), 
porphyria cutanea tarda must have become manifest to a degree 
of 10% or more within one year following the last date on 
which the veteran served on active duty in Vietnam. See 
McCartt v. West, 12 Vet. App. 164 (1999).  In the present 
case, there is no evidence of record that the appellant 
developed such a condition within one year after his service 
in Vietnam.  The veteran's service medical records are 
completely silent as to any treatment for or diagnosis of 
porphyria cutanea tarda.  A post service VA medical 
examination, performed in August 1969, was also silent as to 
this condition.  Thus, the veteran has not submitted a well-
grounded claim for presumptive service connection. Id.

The only remaining question, therefore, is whether the 
veteran has submitted sufficient evidence to make out a 
plausible showing of entitlement to service connection for 
porphyria cutanea tarda on a direct basis.   Combee, 34 F.3d 
at 1040.  In making this threshold determination, a 
presumption of credibility attaches to the evidence in 
support of the veteran's claim. See Savage, 10 Vet. App. at 
496 (for threshold determination of well groundedness, 
evidence in support of claim is presumed credible and is not 
subject to weighing).

After a thorough review of the veteran's claims file, the 
Board concludes that the medical evidence of record does not 
show that the veteran incurred porphyria cutanea tarda during 
service or within the first post service year.  As noted 
above, the veteran's service medical records are silent as to 
any treatment for or diagnosis of this condition.  At his 
March 1999 hearing before the RO, the veteran testified that 
he was not aware of any symptoms he may have had from 
porphyria cutanea tarda shortly after his discharge from the 
service.  There is also no allegation of any continuous or 
ongoing skin problems following the veteran's discharge from 
active duty service. See Falzone v. Brown, 8 Vet. App. 398, 
403 (1995) (indicating that medical evidence may not be 
necessary for conditions that lend themselves to lay 
observation).  Moreover, the first post service diagnosis of 
this condition was not until 1997, 29 years after the 
veteran's discharge from the service.  Accordingly, the Board 
concludes that the evidence of record does not show the 
presence of porphyria cutanea tarda during the veteran's 
active duty service or within the first post service year.

The Board also concludes that the veteran has failed to show 
the required nexus between his current porphyria cutanea 
tarda and his active duty military service.  See Caluza, 7 
Vet. App. at 506, Dean v. Brown, 8 Vet. App. 449, 455 (1995), 
Slater v. Brown, 9 Vet. App. 240 (1996).  The veteran alleges 
that he developed porphyria cutanea tarda, secondary to 
inservice exposure to herbicide agents, including Agent 
Orange.  However, there is no competent medical evidence of 
record supporting this allegation.  The veteran's statements 
are not competent evidence to establish the etiology of his 
current disorder.  Medical diagnosis and causation involve 
questions that are beyond the range of common experience and 
common knowledge and require the special knowledge and 
experience of a trained physician.  Because he is not a 
physician, the veteran is not competent to make a 
determination that his current porphyria cutanea tarda was 
incurred during, or is otherwise related to, his active duty 
service, over two decades ago. See Espiritu v. Derwinski, 
2 Vet. App. 492, 495 (1992); Grottveit v. Brown, 5 Vet. App. 
91, 93 (1993).  There is also no showing of continuity of 
symptomatology.  As noted above, the veteran's discharge 
examination, performed in December 1967, noted normal 
findings regarding the veteran's skin and extremities.  None 
of the post service medical records associated with the 
claims file has related the veteran's porphyria cutanea tarda 
to any incident of service.  Moreover, the veteran has not 
indicated that there are any available medical records that 
would provide such a nexus.

In support of his claim, the veteran submitted an article 
entitled Porphyria Cutanea Tarda.  This article defines 
porphyria cutanea tarda, notes the laboratory findings 
associated with this condition, and discusses treatment for 
this condition.  The article, in pertinent part, states:

The most common of the porphyrias it can 
occur either as a familial disease, the 
heterozygous form of the enzyme 
deficiency, or acquired through exposure 
to haxachlorobenzene and related chemical 
compounds.  The disorder is most common 
in men and usually appears after age 35.  
Precipitating factors are increased 
ingestion of iron or alcohol and estrogen 
use (particularly when combined with 
alcohol).

In order to establish a well-grounded claim for service 
connection by means of a medical treatise alone, the treatise 
evidence must provide more than "simply . . . speculative 
generic statements not relevant to the veteran's claim". 
Wallin v. West, 11 Vet. App. 509, 514 (1998) (finding claim 
well grounded based on treatise evidence).  Instead, where 
there is just treatise evidence, "standing alone," it must 
discuss "generic relationships with a degree of certainty 
such that, under the facts of a specific case, there is at 
least plausible causality based upon objective facts rather 
than on an unsubstantiated lay medical opinion." Ibid. 
(citing Sacks v. West, 11 Vet. App. 314, 317 (1998)). 

A review of the veteran's article reveals no specific 
references to any of the herbicide agents listed in 38 C.F.R. 
§ 3.307(a)(6).  Specifically, there is no reference to 2,4-D; 
2,4,5-T and its contaminant TCDD; cacodylic acid; or 
picloram.  Nor is there any reference in the article to Agent 
Orange exposure or veterans having served in Vietnam.  In 
addition, the article lists increased ingestion of alcohol as 
a precipitating factor for porphyria cutanea tarda.  In this 
regard, the evidence of record does contain post service 
diagnoses of alcohol dependence.  Accordingly, the article 
does not provide a plausible basis for relating the veteran's 
current porphyria cutanea tarda to his active duty service, 
including inservice exposure to herbicide agents. Cf. Sacks, 
11 Vet. App. at 317 (1998) ("medical article and treatise 
evidence are [not] irrelevant or unimportant; they can 
provide important support when combined with an opinion of a 
medical professional."). 

As the service medical records do not show porphyria cutanea 
tarda to have been present during service or within the one-
year period following service, and as the veteran has 
submitted no competent evidence to support his claim that his 
porphyria cutanea tarda is, in any way, related to his period 
of service, the Board finds that he has not met the initial 
burden of submitting evidence sufficient to justify a belief 
by a fair and impartial individual that his claim is well 
grounded. 38 U.S.C.A. § 5107.  Hence, the benefit sought on 
appeal is denied. 

In his Written Brief Presentation, filed in September 2000, 
the veteran's representative argued that the RO had found the 
veteran's claim to be well grounded and that the Board must 
therefore address the veteran's claim on its merits.  In 
support of this proposition, the veteran's representative 
cites the case of Nolen v. Gober, 222 F.3d 1356 (2000).  

After careful consideration of the veteran's claims file, the 
Nolen case and other relevant statutes and case law, the 
Board must reject the veteran's argument.  In this case, the 
RO did not provide any express findings as to whether it 
believed the veteran's claim to be well grounded or not.  
Moreover, even if the Board were to infer that a well-
grounded determination had been made by the RO, the Board 
would not be bound by the RO's decision, as the Nolen case is 
not applicable to the Board's initial consideration of a 
claim for service connection.

The Nolen case involved the appellate review of a well-
grounded determination made by both the RO and the Board.  In 
Nolen, the United States Court of Appeals for the Federal 
Circuit (Federal Circuit) held that the United States Court 
of Appeals for Veterans Claims (Court) had erred when it 
reconsidered whether the appellant's claim was well grounded, 
rather than directly addressing appellant's contentions 
regarding the VA's breach of the duty to assist and the 
findings of the board on the merits of the claim.  
Specifically, the Federal Circuit in Nolen stated that if 
"the [regional office (RO)] and Board deem the claim well 
grounded and [VA] undertakes to assist the veteran according 
to 38 U.S.C. § 5107(a), and the veteran subsequently raises 
the issue of whether [VA] properly fulfilled this duty, then 
the Court of Appeals for Veterans Claims must address that 
issue on the merits." Id.  Thus, in essence, the Nolen case 
concerns the jurisdiction of the Court, and not the 
jurisdiction of the Board.
 
As the language of both 38 U.S.C. § 7104(a) and 38 C.F.R. 
§ 20.101(a) make clear, the Board has been statutorily 
delegated the authority to make final decisions on behalf of 
the Secretary with respect to veterans' benefits claims, 
including all questions of law and fact which may arise in 
making such determinations.  The question of whether a claim 
is well grounded is an included or threshold part of almost 
all claims for VA benefits, and it requires that a 
determination be made on whether the facts of the case 
support the legal standard for finding the particular type of 
benefits claim involved to be well grounded.  Nowhere in 
either the statute or the regulation is the Board bound by a 
legal or factual determination made by an RO.  To the 
contrary, it is explicitly provided that the Board, on behalf 
of the Secretary, is the final arbiter within VA on all 
questions presented with respect to a claim for benefits, 
including both questions of law and fact.  In this regard, 
the Court has held in a number of decisions that it is not 
error for the Board to find a claim not well grounded when 
the RO has found, or apparently has found, a claim to be well 
grounded.  See Voerth v. West, 13 Vet. App. 117 (1999); Black 
v. Brown, 10 Vet. App. 279, 284 (1997): Meyer v. Brown, 9 
Vet. App. 425, 431-32 (1996).  The determinations in Voerth, 
Black, and Meyer, have not been explicitly overruled, and 
therefore they remain the governing law on this particular 
question.  See Tobler v. Derwinski, 2 Vet. App. 8, 11 (1991) 
(any legal interpretations, conclusions or rulings contained 
in precedential decisions are the law of the jurisdiction 
from the date of the ruling, unless or until overturned by a 
court of competent jurisdiction).

The Board also notes that only one decision is issued by the 
Secretary with respect to a claim for benefits, and that 
decision is either the RO decision if unappealed, or the 
Board's decision in the event of an appeal.  When an RO's 
decision is appealed to the Board, the determination made by 
the RO is subsumed by the final decision issued by the Board, 
i.e., the Board's decision takes the place of the RO's 
decision as the final decision of the Secretary in the 
particular claim for benefits.  See 38 C.F.R. § 20.1104.  
Under such circumstances, there is, in effect, only one 
decision made by the Secretary, i.e., the one made by the 
Board, and not one made by both the RO and the Board. 

Where the veteran has not met the burden of submitting 
evidence sufficient to justify a belief by a fair and 
impartial individual that his claim is well grounded, the VA 
has no duty to assist him in developing facts pertinent to 
his claim, including no duty to provide him with another 
medical examination. 38 U.S.C.A. § 5107(a) (West 1991); 
Rabideau, 2 Vet. App. at 144 (where the claim was not well 
grounded, VA was under no duty to provide the veteran with an 
examination).  However, where a claim is not well grounded, 
it is incomplete, and, depending on the particular facts of 
the case, VA may be obliged under 38 U.S.C.A. § 5103(a) to 
advise the claimant of the evidence needed to complete his 
application.  This obligation depends on the particular facts 
of the case and the extent to which the Secretary has advised 
the claimant of the evidence necessary to be submitted with a 
VA benefits claim.  Robinette, 8 Vet. App. at 78.  Here, 
unlike the situation in Robinette, the veteran has not put VA 
on notice of the existence of any specific, particular piece 
of available evidence that could make his claim well 
grounded. See also Epps v. Gober, 126 F.3d 1464 (Fed. Cir. 
1997).  Accordingly, the Board concludes that VA did not fail 
to meet its obligations under 38 U.S.C.A. § 5103(a) (West 
1991).

Regulations affording the appellant the benefit of the doubt, 
as provided by 38 U.S.C.A. § 5107(b) and 38 C.F.R. § 3.102, 
do not apply where the appellant has not submitted a well-
grounded claim. Holmes v. Brown, 10 Vet. App. 38 (1997).


ORDER

Because it is not well grounded, the veteran's claim for 
service for porphyria cutanea tarda, secondary to inservice 
exposure to herbicide agents, including Agent Orange, is 
denied.


		
	BETTINA S. CALLAWAY
	Veterans Law Judge
	Board of Veterans' Appeals


 

